Citation Nr: 0907072	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury, to include degenerative disc disease of the 
lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 20 percent evaluation for residuals of a 
low back injury, to include degenerative disc disease of the 
lumbar spine.

In November 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In January 2008, 
the Board remanded the claim for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

Residuals of a low back injury, to include degenerative disc 
disease of the lumbar spine, are not manifested by a 
limitation of thoracolumbar flexion to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine or of 
reliable evidence of lower extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury, to include lumbar 
degenerative disc disease, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in March 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of the rating criteria that would be 
needed to obtain a higher evaluation for the service-
connected low back disability and how disability evaluations 
and effective dates are assigned prior to the May 2004 rating 
decision on appeal.  However, in the May 2005 statement of 
the case, the Veteran was provided with notice of the 
specific rating criteria for evaluating disease or injuries 
of the spine.  Also, in a February 2008 letter, VA provided 
the Veteran with notice of how disability evaluations and 
effective dates are assigned.  The claim was subsequently 
readjudicated in a November 2008 supplemental statement of 
the case.  Thus, any prejudice to the Veteran for these 
errors was  harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records, and as 
warranted by law, affording VA examinations.  The Veteran was 
provided with a hearing before the Board in November 2007.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  



Analysis

Service connection for residuals of a low back injury was 
granted by means of an October 1983 rating decision and 
assigned a 20 percent evaluation, effective July 26, 1983.  
He has remained at the 20 percent evaluation since that time.

The Veteran filed a claim for increase in January 2004.  In 
the rating decision on appeal, the RO continued the 
20 percent evaluation for residuals of a low back injury, to 
include degenerative disc disease of the lumbar spine.  The 
Veteran argues he warrants a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The service-connected residuals of a low back injury, to 
include degenerative disc disease of the lumbar spine, are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 
general rating formula evaluates diseases and injuries of the 
spine.  These criteria are controlling regardless whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  A 
20 percent evaluation is also warranted when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less or there is favorable ankylosis 
of the entire thoracolumbar spine.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for residuals of a low 
back injury, to include degenerative disc disease of the 
lumbar spine.  The reliable medical evidence does not show 
forward flexion to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine at any time during the 
appellate term.  For example, an April 2004 VA examination 
report shows that the Veteran had 0 to 45 degrees of flexion 
and a combined range of motion of 180 degrees.  A September 
2008 VA examination report shows that the examiner made a 
specific finding that the Veteran does not have ankylosis in 
the thoracolumbar spine.  Such clinical findings do not fall 
under the criteria for a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  

There are VA treatment records from 2002 to 2007 that show 
reports of low back pain, but they fail to provide any 
specific ranges of motion.  Thus, they do not assist in 
determining whether a higher rating is warranted.

The Veteran has been diagnosed with degenerative disc 
disease, which the RO has incorporated as part of the 
service-connected disability.  However, there is no evidence 
that he has incapacitating episodes that have required 
physician prescribed bed rest.  See Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2) which requires that bed rest be prescribed 
by a physician.  While the appellant alleges that he has 
incapacitating episodes, there is no competent evidence that 
physician prescribed bed rest has been required.  Indeed, at 
the September 2008 VA examination report, however, he 
specifically denied any incapacitating episodes.  The Board 
does not find that consideration of the criteria under 
Diagnostic Code 5243 is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Even if it was, based upon what 
the Veteran stated at the April 2004 VA examination, he would 
not warrant an increased rating.  He stated he had flare-ups 
every three to four months and was asked to remain off his 
feet for four days.  This would establish approximately 16 
days over a year period, which would fall under the 
20 percent evaluation.  See id.  

One of the purposes of the January 2008 Board remand was to 
provide the Veteran with a new examination because he had 
testified in November 2007 that his disability had worsened 
since the April 2004 VA examination.  Additionally, the Board 
wanted to determine whether the Veteran had any neurological 
impairment due to the degenerative disc disease of the lumbar 
spine.  This examination was conducted in September 2008.  

In the examination report, the examiner stated that the 
Veteran demonstrated a "very poor effort" during the 
examination both with range of motion and neurologic testing.  
He noted that the Veteran complained of pain throughout range 
of motion testing.  Significantly, as the Veteran left the 
examination room, he stopped to pick up the pillow he had 
brought with him, and "he did not seem to be in great 
discomfort when doing this."  During neurologic testing, the 
examiner stated he could not obtain reliable strength testing 
due to the Veteran's "poor motor effort."  He noted that 
there was normal bulk and tone throughout and that sensory 
examination was intact with vibration, light touch, pain, and 
temperature in the lower extremities.  

The September 2008 VA examination report shows that the 
Veteran's limitation of flexion is 20 degrees.  The Board has 
determined that the clinical findings that show a worsening 
of the Veteran's disability in this examination report are 
unreliable because the Veteran was uncooperative during the 
examination.  The Board sought out an accurate and 
comprehensive VA examination to fully evaluate the Veteran's 
service-connected disability, and the Veteran is expected to 
cooperate with that examination.  See Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996) citing to Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way 
street).  As a result, the Board will disregard the ranges of 
motion reported by the examiner due to the Veteran's failure 
to cooperate during range of motion testing.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  

Accordingly, the Board finds that the reliable clinical 
findings in the claims file do not establish a basis to grant 
a higher evaluation  There is no doubt that the Veteran has 
low back pain, and the 20 percent evaluation contemplates 
pain with movement and flare-ups of the service-connected 
disability.  38 C.F.R. §§ 4.1 (Generally, degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to severity of the several grades of 
disability); 38 C.F.R. § 4.71a.  

In light of the foregoing, the clinical findings preponderate 
against entitlement to an evaluation in excess of 20 percent 
for residuals of a low back injury, to include degenerative 
disc disease of the lumbar spine.  Hence, the Veteran's claim 
for an increased rating is denied.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of a low back injury, to 
include degenerative disc disease of the lumbar spine, is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


